internal_revenue_service number release date index number -------------------------------- -------------------- -------------------------------- ------------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------------- telephone number -------------------- refer reply to cc fip b01 plr-116596-14 date date legend taxpayer trust partnership state a date date date date date date date a b c -------------------- ----------------------- ---------------------------- ----------------------- ------------------------- ----------------------- ------------ -------------------- ------------------------- --------------------------- ----------------------- --------------------- -------------------- ------------------ ------ ---- ----- dear ---------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer and trust taxpayer and trust request an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to elect to treat taxpayer as a taxable_reit_subsidiary trs of trust under sec_856 of the internal_revenue_code code effective as of date facts trust is a state a limited_liability_company formed on date that has elected to be treated for federal_income_tax purposes as a real_estate_investment_trust reit under sec_856 of the code trust’s primary business is the acquisition ownership and leasing of a major franchise hotel hotel trust is the a percent owner and the manager of partnership partnership is a state a limited_liability_company formed on date that is taxed as a partnership for federal_income_tax purposes partnership is the c percent owner of taxpayer taxpayer is a state a limited_liability_company formed on date that has elected to be classified as an association_taxable_as_a_corporation for federal_income_tax purposes partnership appointed an individual as manager of taxpayer manager is an individual who is not related to trust but who is related to the b percent owner of partnership on date partnership acquired hotel taxpayer represents that hotel is a qualified_lodging_facility within the meaning of sec_856 and sec_856 on the same date partnership and taxpayer entered into a lease agreement pursuant to which partnership earns rental income from taxpayer for taxpayer’s use of the hotel property taxpayer contracts with a third party to manage the operations of hotel taxpayer represents that the third party manager is an eligible_independent_contractor within the meaning of sec_856 on date partnership as the sole member of taxpayer and taxpayer entered into limited_liability_company agreement of taxpayer operating_agreement for the following purposes to memorialize the formation of taxpayer on date as a state a limited_liability_company to set forth their agreement as to the management of the business and affairs of taxpayer and to memorialize certain other agreements between them with respect to taxpayer taxpayer trust and partnership rely heavily upon operating_agreement to ensure full compliance with certain regulatory matters operating_agreement reflects that taxpayer trust and partnership intended for manager to cause taxpayer to elect to be classified as an association_taxable_as_a_corporation and intended for manager to further cause taxpayer to join in an election with trust to treat taxpayer as a trs more specifically section of operating_agreement provides that manager shall cause taxpayer to elect to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes by filing irs form_8832 with an effective date on or before date and shall elect the same treatment to the extent possible for all state and local_tax purposes shall further cause taxpayer to join in an election with trust to treat taxpayer as a trs under sec_856 and shall take all steps necessary to cause the foregoing elections to remain in effect until the dissolution of taxpayer as a result taxpayer and trust lacked specific knowledge of the status and completion of regulatory requirements associated with partnership because regulatory compliance was the function of manager pursuant to operating_agreement taxpayer represents that it failed to timely file form_8832 entity classification election to elect to be classified as an association_taxable_as_a_corporation for federal_income_tax purposes that it filed form_8832 on date requesting late classification relief under revproc_2009_41 2009_2_cb_439 and that it met all the requirements stipulated in revproc_2009_41 to be granted late relief subsequently taxpayer received a letter from the service dated date approving its form_8832 electing to be classified as an association_taxable_as_a_corporation effective date a copy of the letter granting taxpayer relief was submitted on behalf of taxpayer and trust in connection with their letter_ruling request taxpayer and trust represent that it had always been the intention of taxpayer and trust to operate in a manner consistent with trust maintaining reit status and also to jointly make an election to treat taxpayer as a trs of trust moreover taxpayer and trust represent that they intended to make a timely election to treat taxpayer as a trs of trust on or before date however due to a mix-up in communication between taxpayer and its outside tax advisor taxpayer and trust inadvertently failed to make the necessary election on a timely basis upon discovering the error during an internal review of the transaction taxpayer and trust submitted a letter requesting an extension of time to jointly file an election to treat taxpayer as trs of trust under sec_856 effective as of date taxpayer and trust make the following additional representations the request for relief was filed by taxpayer and trust before the failure to make the regulatory election was discovered by the service granting the relief requested will not result in taxpayer or trust having a lower tax_liability in the aggregate for all years to which the regulatory election applies than they would have had if the election had been timely made taking into account the time_value_of_money taxpayer and trust did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time they requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences taxpayer and trust did not choose to not file the election neither taxpayer nor trust has used hindsight in making its decision to seek the relief requested granting the requested relief will not affect any_tax years which are closed under the statute_of_limitations in addition affidavits on behalf of taxpayer and trust were provided as required by sec_301_9100-3 of the procedure and administration regulations law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement 2001_1_cb_716 the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year however the effective date of the election depends upon when the form_8875 is filed the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service plr-116596-14 sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin sec_301_9100-3 through c i sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and representations made we conclude that taxpayer and trust have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat taxpayer as a trs of trust effective as of date taxpayer and trust have days from the date of this letter to make the intended election this ruling is limited to the timeliness of the filing of form_8875 this ruling’s application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether trust qualifies as a reit or whether taxpayer otherwise qualifies as a trs under part ii of subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of taxpayer and trust is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account plr-116596-14 the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely andrea m hoffenson chief branch associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes cc
